Citation Nr: 1424209	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-01 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for intestinal damage due to VA treatment in January 2004.

2.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of a hernia repair due to VA treatment in January 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to November 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Acting Veterans Law Judge at an October Travel Board hearing.  A transcript of the hearing has been associated with the claim file.

The claim was previously remanded by the Board in March 2010 and February 2011.  

The Board has reviewed the Veteran's Virtual VA file and has considered the documents continued therein.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for intestinal damage and residuals of a hernia repair due to VA treatment in January 2004.

The Veteran has argued that his colon was ruptured during a January 2004 colonoscopy at the VA.  He has stated that he sought treatment at the Knollwood Hospital shortly after the colonoscopy for symptoms associated with complications of the colonoscopy.

A VA medical opinion was obtained in November 2007.  At the time, the examiner noted that the Veteran had been treated at the Knollwood Hospital in Mobile, Alabama; however, he did not review the records as they were not located in the claims file.  Since then, the records have now been associated with the claim file.  

Since the November 2007 VA examiner did not have the benefit of reviewing the private treatment records and considering that the Veteran has alleged that it was at the private hospital that he was initially treated for the complications associated with the colonoscopy, a new VA medical opinion should be obtained that considers the evidence contained within the private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by an appropriate examiner, to address the following: 

a)  Did the Veteran incur additional disability resulting from the January 2004 colonoscopy by VA and March 2006 hernia repair.  The examiner should specifically state whether the cholevesicular fistula diagnosed in February 2004, is a result of the January 2004 colonoscopy.  The examiner should also specifically comment as to whether the March 2006 hernia repair was needed due to the January 2004 colonoscopy .

b).  If, and only if, the Veteran did incur additional disability due to VA's colonoscopy in January 2004 and hernia repair in March 2006, was the additional disability caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the physical therapy, that is, VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

c).  If the additional disability was not due to fault on the part of VA, was the additional disability an event not reasonably foreseeable, that is, the additional disability was one that a reasonable health-care provider would not have considered to be an ordinary risk of the treatment, here physical therapy, provided. 

2.  After the development has been completed, readjudicate the claims.  If the benefits sought are denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



